EXHIBIT 10.27 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2007 SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS OF PEOPLES BANCORP INC. The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are determined by evaluating the most recent comparative peer data and the role and responsibilities of their positions.Individual salary increases are reviewed annually and are based on Peoples’ overall performance and the executive’s attainment of specific individual business objectives during the preceding year. The following table details the base salaries to paid by Peoples and its subsidiaries to Mark F. Bradley, President and Chief Executive Officer of Peoples, and the four other most highly compensated executive officers of Peoples for the fiscal year ending December 31, 2008: Name Position/Title Base Salary Mark F. Bradley President and Chief Executive Officer $ 280,000 Carol A. Schneeberger Chief Financial Officer, Treasurer and Executive Vice President, Operations 190,000 Joseph S. Yazombek Executive Vice President – Chief Lending Officer 220,000 David T. Wesel Executive Vice President 168,000 Larry E. Holdren Executive Vice President – Business and Corporate Development 120,000
